IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM LEE RUDD,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1177

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2016.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

Clifford L. Davis, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Barrington v. State, 46 So. 3d 1077 (Fla. 1st DCA 2010)

(Wetherell, J., concurring); Daniels v. State, 568 So. 2d 63 (Fla. 1st DCA 1990);

Alexander v. State, 553 So. 2d 312 (Fla. 1st DCA 1989).

WETHERELL, WINOKUR, and WINSOR, JJ., CONCUR.